DETAILED ACTION
	The 35 USC 101 rejection made upon claims 1-6 are withdrawn based upon Applicants amendments.
	The Double Patenting rejection on claims 1-12 have been withdrawn based on the Terminal Disclaimer filed by the Applicant and approved on 1/10/22.
	Claims 1, 3, 7, 11, 12 are amended.
	Claim 2 is cancelled.
	Claims 13-21 are new.

Response to Arguments
	The Applicants arguments and amendments filed on 1/10/22 have been fully considered however they are moot in view of new ground of rejection.  Please see office action below for details.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts of record whether taken individually or in any reasonable combination fail to teach or render obvious wherein the billing service is automatically updated based on initial subscription order, additional subscription order, renewal of a subscription order, cancellation of a 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pai et al US (9,307,370) and in further view of Emura et al US (20020129371).

Regarding claim 1, Pai et al teaches a comprising: a plurality of mobile communication devices (see Fig. 1, Fig. 2, column 5 lines 60- column 6 lines 7, mobile devices 104, 104n, 104b); a service management system establishing subscription services for the plurality of mobile communication devices (see Fig. 1 and Fig. 5, Group Call Server 130, the mobile devices register with the Group Call Server), at least one subscription service being operable over narrowband land mobile radio (LMR) and at least one subscription service being operable over broadband (see Fig. 5, steps 502-524, column 8 lines 50-64, a mobile device can operate in both the narrowband network and broadband network), wherein the at least one subscription service operable over narrowband LMR is configured for automatic transition to an alternative subscription service over broadband in response to a trigger indicative of the LMR narrowband becoming unavailable (see Fig. 5, column 8 lines 50 – column 9 lines 30, if it is determined that there is insufficient resources for one kind of network then a the second network is used for the call).  Although Pai et al teaches the limitations above, they fail to explicitly teach a billing service as further recited in the claims.  Conversely Emura et al teaches such limitations; and a billing service for generating billing based on the at least one subscription service operable over narrowband LMR and the at least one subscription service operable over broadband (see paragraph [0268], Fig. 20, different amounts are charged for different kinds of content transmitted to a client and also the amount charged varies upon connection type whether it be broadband or narrowband); and the billing service being automatically updated in response to the trigger and automatic transition from subscription service over narrowband LMR to the alternative subscription service over broadband (see paragraph [0268]-[00272], Fig. 20, the client terminal 1810 is provided with a status monitoring section 1811 that monitors the status of the client terminal 1810 and outputs corresponding status information. The status information is information for determining the band that can be used by the client terminal 1810. For example, status information may include information relating to a band in which client terminal 1810 transmission is possible, status information as to whether the client terminal 1810 is moving or stationary, and so forth.) .  Therefore, it would have 

Regarding claims 3 and 8, Emura et al further teaches wherein the communication system (see paragraph [0134]).

Regarding claims 4 and 9, Emura et al further teaches wherein the subscription services comprise: features; bearer providers; and capabilities (see paragraph [0295]).

Regarding claims 5 and 10, Emura et al further teaches wherein: the features are associated with a mobile communication device or an end user, the bearer providers are associated with the communication system; and the capabilities are associated with measurable parameters of the bearer provider (see paragraphs [0292]-[0296]).

Regarding claims 6 and 11, Emura et al further teaches wherein the billing service automatically updates based on one or more of: updates in features, updates in bearer providers, and updates in capabilities (see paragraph [0473]).

Regarding claim 7, Pai et al teaches a method of configuring a billing service for a communication system of converged mobile communication devices operable over narrowband land mobile radio LMR and broadband (see Fig. 5, steps 502-524, column 8 lines 50-64, a mobile device can operate in both the narrowband network and broadband network); wherein the at least one subscription service operable over narrowband LMR is further configured for automatic transition to an alternative subscription service over broadband in response to a trigger indicative of the LMR narrowband becoming unavailable (see Fig. 5, column 2 lines 24-40, if insufficient resources are determined the service is switched to another network such as a broadband network). Although Pai et al teaches the limitations above, they fail to explicitly teach a billing service as further recited in the claims.  Conversely Emura et al teaches such limitations; comprising: generating billing, by a billing service, based on at least one subscription service operable over narrowband LMR and at least one subscription service operable over broadband (see paragraph [0268], Fig. 20, different amounts are charged for different kinds of content transmitted to a client and also the amount charged varies upon connection type whether it be broadband or narrowband); and automatically updating the billing in response to the trigger and automatic transition from the subscription service over narrowband LMR to the alternative subscription service over broadband (see paragraph [0262], switching between broadband and narrowband happens automatically based on clients useable band, billing would follow). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Pai with the generating of billing as taught by Emura et al.  The motivation for this would have been to distribute media to a client in a customized manner (see paragraph [0025]).  

Regarding claim 12, Pai et al teaches a communication system, comprising: a plurality of mobile communication devices (see Fig. 1, Fig. 2, column 5 lines 60- column 6 lines 7, mobile devices 104, 104n, 104b) configured and deployed as converged devices operable over narrowband land mobile radio (LMR) and operable over broadband (see Fig. 5, steps 502-524, column 8 lines 50-64, a mobile device can operate in both the narrowband network and broadband network); based on a trigger (see Fig. 5,  column 2 lines 24-40, if insufficient resources are determined the service is switched to another network such as a broadband network). Although Pai et al teaches the limitations above, they fail to explicitly teach adjusting billing as further recited in the claims.  Conversely Emura et al teaches such limitations; and a billing service adjusted in accordance with deployment and management of the plurality of mobile communication devices (see paragraph [0262]-[0268] and Fig. 20, switching between broadband and narrowband happens automatically based on clients useable band, billing is also adjusted accordingly depending on narrowband or broadband). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Pai with the generating of billing as taught by Emura et al.  The motivation for this would have been to distribute media to a client in a customized manner (see paragraph [0025]).  

Regarding claim 13, 14 and 15,  Emura et al further teaches wherein the bearer providers and capabilities are transparent to an end user (see paragraphs [0274]-[0276])

Regarding claims 16, 17 and 18, Pai et al further teaches wherein the at least one subscription service comprises a device subscription service for a backup PTT feature operable over narrowband LMR configured for automatic transition to the alternative subscription service over broadband in response to the trigger indicative of the LMR narrowband becoming unavailable (see column 1 line 14-25).


Remarks
	The Applicant argues:
		Emura is directed to dispensing media content to the client terminal (110) and not towards establishing subscription services for a plurality of mobile communication devices as claimed by the Applicants independent claims.
	In response, the Examiner respectfully submits:
		This argument is now moot in view of new grounds of rejections, specifically Pai et al is used to teach this limitation now, please see office action above for details.  

The Applicant argues:
		The Pai reference pertains entirely to group call. Applicant respectfully asserts that the
context within which the Pai reference operates should not be ignored. The Pai reference is
entirely focused on group call, and the group call requests coming into the Pai Group Call
Server (130) could not be managed by the server of Emura / which is entirely directed to
stored media content. The server of Emura, even if transitioning from narrowband to
wideband, is still limited to AV streams and could not manage group calls.
	In response, the Examiner respectfully submits:
	In response to applicant's argument that Pai et al and Emura et al is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Pai et al is directed towards a PTT call using an LMR network and determining that there are sufficient resources to complete this call and then switching over to a broadband network to complete the call (see column 1 lines 14-25).  Emura et al is directed towards billing different amounts based upon network type whether it be narrowband or .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478